DETAILED ACTION
Applicant's preliminary amendments, filed 1/14/19, are fully acknowledged by the Examiner. Currently, claims 21-48 are pending with claim 1-20 canceled. The following is a complete response to the 1/14/19 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 5,396,900).
Regarding claim 21, Slater teaches a surgical dissector comprising:a first jaw member (end effector member 290), comprising: a proximal end (proximal end closer to handle and pivot), a distal end (distal end further from pivot), a first tissue contacting surface (conductive surface of 204 contacting tissue), a second tissue contacting surface (nonconductive surface contacting tissue), a metallic core (metal spine 204), wherein said metallic core of said first jaw member is configured to transmit electrosurgical energy (col. 5, lines 18-61, surface 205 of 204 to conduct electricity for treatment); and a nonmetallic layer disposed over at least a portion of said metallic core of said first jaw member (nonmetallic layer of 202). 
Slater does not necessitate the second jaw member, and the joint with the two jaw members rotatable about said joint between closed and open positions, with Fig. 2 having a stationary jaw 292. However, Slater teaches having two jaw members to allow for endoscopic bipolar selective cautery (col. 6 lines 24-29, Fig. 9b), using a joint with pin 45 to allow for the two jaws to move open and closed (Fig. 9b, col 7, line 41 to col. 8 line 4).

Regarding claim 22, Slater teaches wherein said first tissue contacting surface of said first jaw member is positioned adjacent said first tissue contacting surface of said second jaw member when said first and said second jaw members are in said closed position (the tissue facing surfaces would be adjacent each other in a closed position as in Fig. 9b).
Regarding Claim 47, Slater teaches surgical dissector, comprising: a first jaw member (290), comprising:
a first tissue contacting surface (204), comprising:
a first electrically conductive portion (conductive surface of 204 contacting tissue); and a first electrically insulative portion (nonconductive surface of 204 contacting tissue).Slater does not necessitate a second jaw member, comprising:
a second tissue contacting surface, comprising:
a second electrically conductive portion; and a second electrically insulative portion;
a pivot, wherein said first jaw member and said second jaw member are rotatable about said pivot; and
means for separating tissue, comprising:
means for applying a mechanical force to tissue of a patient through rotation of at least one of said first jaw member and said second jaw member; and
means for applying electrosurgical force to the tissue through at least one of said first electrically conductive portion and said second electrically conductive portion.However, Slater teaches having two jaw members to allow for endoscopic bipolar selective cautery (col. 6 lines 24-29, Fig. 9b), using a joint with pin 45 to allow for the two jaws to move open and closed (Fig. 9b, col 7, line 41 to col. 8 line 4).

Regarding claim 48, Slater teaches wherein said means for separating tissue comprises applying said mechanical force in an amount less than the separation pressure needed to separate the tissue and applying electrosurgical force which supplements said mechanical force to separate the tissue (jaws grasp tissue allowing for electrocautery).
Claims 23-26 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater in view of Worrell (US 2012/0078247).
Regarding claim 23, Slater is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, and wherein said first pattern is different than said second pattern.Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (second jaw with no serrations as in par. [0037] where the serrations may be omitted), and wherein said first pattern is different than said second pattern (serrations are different than non-serrations).It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 24, Slater is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, and wherein said first pattern is complementary to said second pattern.Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member 
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 25, Slater is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, wherein said first pattern comprises a plurality of first teeth, and wherein said second pattern comprises a plurality of second teeth.Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (second jaw with serrations as in par. [0037]), wherein said first pattern comprises a plurality of first teeth, and wherein said second pattern comprises a plurality of second teeth (teeth serrations 46 as the first pattern and complementary teeth serrations as the second pattern).
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 26, Slater is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, and wherein said first tissue contacting surface of said second jaw member comprises a second pattern, wherein said first pattern comprises a plurality of first recesses, and wherein said second pattern comprises a plurality of second recesses.Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (teeth serrations 46 as in par. [0037]), and wherein said first tissue contacting 
Regarding claim 30, Slater is silent wherein said first tissue contacting surface of said first jaw member comprises a first pattern, wherein said second tissue contacting surface of said first jaw member comprises a second pattern, and wherein said first pattern is different than said second pattern.
Worrell teaches a jaw device wherein said first tissue contacting surface of said first jaw member comprises a first pattern (jaw with serration patterns as in par. [0037]), and wherein said first tissue contacting surface of said second jaw member comprises a second pattern (as in par. [0037]), wherein said first pattern comprises a plurality of first recessions, and wherein said first pattern is different than said second pattern (par. [0037] with multiple differing patterns between the jaws).
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 31, Slater is silent wherein said first pattern comprises a symmetrical pattern, and wherein said second pattern comprises an asymmetrical pattern.Worrell teaches wherein said first pattern comprises a symmetrical pattern (with no serrations, the pattern is flat), and wherein said second pattern comprises an asymmetrical pattern (teeth are asymmetrical as in Fig. 3 along the horizontal plane).
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 32, Slater is silent wherein said first pattern comprises a plurality of teeth, and wherein said second pattern comprises a plurality of cavities.Worrell teaches said first pattern comprises a plurality of teeth (Fig. 3), and wherein said second pattern comprises a plurality of cavities (Fig. 3 and par. [0037]).
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 33, Slater is silent wherein said first pattern comprises a plurality of first cavities, wherein said second pattern comprises a plurality of second cavities.Worrell teaches wherein said first pattern comprises a plurality of first cavities, wherein said second pattern comprises a plurality of second cavities (spaces between teeth as in Fig. 3 for the first jaw, with the second jaw having cavities for the teeth to enter).
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Regarding claim 34, Slater is silent wherein said plurality of first cavities comprises a first depth, wherein said plurality of second cavities comprises a second depth, and wherein said first depth is different than said second depth.Worrell teaches the cavities as in claim 33, and the first cavities with a first depth and the second cavities with a different second depth (Fig. 3, the depth of the recesses for jaw 42 go into the jaw, while the depth of the cavities for jaw 44 are at a different depth, recessing relative to the teeth).
It would have been obvious to one of ordinary skill in the art to modify Slater with the jaw pattern of Worrell, in order to better grasp tissue.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater in view of Lingenfelder (US 2002/0072746).
Regarding claims 27-28, Slater is silent regarding wherein said nonmetallic layer of said first jaw member comprises a first nonmetallic layer and a second nonmetallic layer, and wherein said first nonmetallic layer is different than said second nonmetallic layer.However, Lingenfelder teaches forceps arms with multiple nonmetallic layers that are different (doped diamond and nondoped diamond as in par. [0045]).
It would have been obvious to one of ordinary skill in the art to modify Slater with the layers of Lingenfelder, with the extra conductive layer, to avoid disadvantages of conventional contacts (par. [0014]).
Regarding claim 29, Slater is silent wherein said first nonmetallic layer comprises a first rigidity, wherein said second nonmetallic layer comprises a second rigidity, and wherein said first rigidity is different than said second rigidity.However, Lingenfelder teaches forceps arms with multiple nonmetallic layers that are different (doped diamond and DLC as in par. [0045] and par. [0054]), and would have a different rigidity.
It would have been obvious to one of ordinary skill in the art to modify Slater with the layers of Lingenfelder, with the extra conductive layer, to avoid disadvantages of conventional contacts (par. [0014]).
Claims 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 5,151,102).
Regarding claim 35, Kamiyama teaches a surgical instrument, comprising: a jaw (Fig. 4), comprising:
a metallic core (10); and
an outer skin (10a), wherein said outer skin comprises:
a plurality of first through holes exposing said metallic core to an outer surface of said jaw (through holes for 10b), wherein said plurality of first through holes comprise a first through hole size (Fig. 4).
It would have been obvious to one of ordinary skill in the art to modify Kamiyama with some of the 10b holes a plurality of second through holes of different sizes, to allow for a different type of treatment (col. 4, lines 4-22).
Regarding claim 36, Kamiyama teaches wherein said jaw further comprises:
a first region, wherein said plurality of first through holes are positioned within said first region (10b on the proximal region of the jaw); and
a second region, wherein said plurality of second through holes are positioned within said second region (10f on the distal region of the jaw), and wherein said first region is different than said second region (proximal vs distal).
Regarding claim 37, Kamiyama teaches wherein said jaw comprises a tip region (jaw with a tip region at 10a), wherein said first through hole size is smaller than said second through hole size (10b smaller than 10f), and wherein said plurality of first through holes are positioned within said tip region (10b within 10a).
Regarding claim 38, Kamiyama teaches wherein said jaw comprises a tip region (jaw with a tip region at 10a), wherein said first through hole size is larger than said second through hole size (10f bigger than 10b), and wherein said plurality of first through holes are positioned within said tip region (10b within 10a).
Regarding claim 39, Kamiyama teaches wherein said plurality of first through holes and said plurality of second through holes are intermixed along said outer skin (10b and 10f on 10a).
Regarding claim 40, Kamiyama teaches wherein said plurality of first through holes are round (10b), but is silent wherein said plurality of second through holes are round.However, Kamiyama teaches round through holes (10b). It would have been obvious to one of ordinary skill in the art to modify the through holes of Kamiyama to be non-round, especially given Kamiyama teaches non-round holes (10f), and changes in shape is a matter of design choice as in MPEP 2144.04.
Regarding claim 41, Kamiyama teaches wherein said plurality of first through holes are round, and wherein said plurality of second through holes are nonround (10b and 10f).
Regarding claim 42, Kamiyama teaches wherein said plurality of second through holes are non-round (10f), but is silent wherein said plurality of first through holes are non-round.However, it would have been obvious to one of ordinary skill in the art to modify the through holes of Kamiyama to be non-round, especially given Kamiyama teaches non-round holes (10f), and changes in shape is a matter of design choice as in MPEP 2144.04.
Regarding claim 43, Kamiyama teaches wherein said outer skin comprises an insulative plastic (10a).
Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, in view of Chapman (US 8,679,114).
Regarding claim 44, Kamiyama is silent wherein said outer skin comprises a semi-conductive plastic.However, Chapman teaches an outer skin of a forceps device made of thermally conductive, but not electrically conductive, plastic 128 to dissipate heat (col. 9, lines 33-46).It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Regarding claim 45, Slater wherein said outer skin is semi-conductive.However, Chapman teaches an outer skin of a forceps device made of thermally conductive, but not 
Regarding claim 46, Slater is silent wherein said outer skin comprises intrinsically conducting polymers.However, Chapman teaches an outer skin of a forceps device made of thermally conductive plastic 128 to dissipate heat (col. 9, lines 33-46).It would have been obvious to one of ordinary skill in the art to modify Kamiyama with the outer skin material of Chapman, to help to dissipate heat (col. 9, lines 33-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794